Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                        No. 04-16-00226-CR

                                       The STATE of Texas,
                                            Appellant

                                                  v.

                                       Lauro Eduardo RUIZ,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR4068
                         Honorable Andrew Carruthers, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s order granting Appellee
Lauro Eduardo Ruiz’s motion to suppress is REVERSED and the matter is REMANDED to the
trial court for further proceedings consistent with this opinion.

       SIGNED July 26, 2017.


                                                   _____________________________
                                                   Patricia O. Alvarez, Justice